DETAILED ACTION
*** The present application is being examined under the pre-AIA  first to invent provisions. 
*** This office action is responsive to Applicant’s Amendment filed September 09, 20022.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


Claims 1-9 are rejected under 35 U.S.C. 102(e),(a) as being anticipated by Happ et al (2007/0097739) with Goux (2008/0303014) as an evident reference.
Re-claim 1: Happ ‘739 teaches (at Figs 6-9,2-9; paragraphs 41-51,17-51,2-4) a memory device comprising: a first electrode 130 (Figs 6-7) and a second electrode 122; and a memory clement 134 including a programmable portion (e.g. at cross-section 138,126 in Fig 6, para 43; or cross-section 140,126 in Fig 7, para 49), the memory element (Figs 6-9, para 42-59; Fig 3, paragraphs 31-34; Fig 2, paragraphs 23-30) including: a first portion 126/128 (Figs 6-7; para 43-46) coupled to the first electrode 130 and having a first cross-section (Figs 6-7); a second portion (124 in Figs 6-7; para 43-44) coupled to the second electrode 122 and having a second cross-section, the second portion including a material, at least a portion of the material configured to change between multiple phrases, at the interface between the first portion and the second portion inherently, wherein the programmable portion (e.g. at cross-section 138,126 in Fig 6, para 43; or at cross-section 140,126 in Fig 7; para 49) is between the first and second portions, the programmable portion includes a part of the first portion and a part of the second portion, the part of the first portion directly contacts the part of the second portion, the first portion includes a tapered part (as shown in Figs 6-7; 126 in Figs 6-9; 126/128 in Fig 7; paragraphs 42-59), the tapered part is included in the part of the first portion, and the programmable portion (e.g. at cross-section 138,126 in Fig 6, para 43; or at cross-section 140,126 in Fig 7; para 49) includes the tapered part 126, and wherein, the first portion includes a first width  adjacent the part of the second portion (as shown in Figs 6-7), the first width extending in a direction perpendicular to a direction between the first and second electrodes 130,122, and a second width adjacent the first electrode 130, the second width extending in the direction perpendicular to the direction between the first and second electrodes 130,122, and the first width is less than the second width (as shown in Figs 6-7); and the second portion 124 includes a third width (a top portion/surface of the second portion 124 as shown in Figs 6-7) adjacent the part of the first portion, the third width extending in the direction perpendicular to the direction between the first and second electrodes, and a fourth width (a bottom portion/surface  of the second portion 124 as shown in Figs 6-7) adjacent the second electrode, the fourth width extending in the direction perpendicular to the direction between the first and second electrodes, and the third width is equal to the fourth width (as shown in Figs 6-7).  Re-claim 2, wherein the first portion 128/126 directly contacts the first electrode 130 (shown in Figs 6-7).  Re-claim 3, wherein the second portion 124 directly contacts the second electrode 122 (shown in Figs 6-7).  Re-claim 4, wherein the first portions 126/128 and the second portion 124 include a same material (para 44; Figs 6-7).  Re-claim 5, wherein the material includes a chalcogenide material (Figs 2-9; paragraphs 25,44-45,17-59).  Re-claim 6, wherein the programmable portion has a first amorphous phase (paragraphs 28,40,19-22,2-4, where size of the phase change memory cell be optimized for multi-bit data storage) corresponding to a first value of information (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) stored in the memory clement, and a second amorphous phase (paragraphs 28,40,19-22,2-4; where different size of the phase change memory cell be optimized for multi-bit data storage corresponding to a second value of information (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) stored in the memory element.   Re-claim 7, wherein the programmable portion has a third amorphous phase (paragraphs 28,40,19-22,2-4, where size of the phase change memory cell be optimized for multi-bit data storage) corresponding to a third value (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) of information stored in the memory clement.  Re-claim 8, wherein the programmable portion (paragraphs 28,40,19-22) is configured to store information representing a single bit (e.g. “0” and "1" for a single bit of data;  paragraphs 19-22,28,40,2-4).  Re-claim 9, wherein the programmable portion (paragraphs 28,40,19-22,2-4) is configured to store information representing multiple bits. (e.g.  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data; para 19-22,28,40,2-4).
	Goux (2008/0303014) evidently discloses (at Figure 3a, paragraphs 25-26,28) a first portion 6 coupled to a first electrode 7 and a second portion 14 coupled to a second contact electrode 5, the second portion 14 including a material, at least an active portion 11 (Fig 3a, paragraphs 26, 28) of the material configured to change between multiple phases (paragraph 2 for changing amorphous/crystalline states), wherein the active portion 11 is also extending into the second portion 14 but no longer in direct contact with the bottom electrode 5 (as shown in Fig 3a, paragraph 28).


Claims 1-5,8,10-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Burr (2006/0226409) with Goux (2008/0303014) as an evident reference.
Re-claim 1, Burr teaches (at Figs 1-20; paragraphs 27) a memory device comprising: a first electrode (111/112 in Figs 1-2, para 23; 311/312 in Fig 3; para 24) and a second electrode (109/110 in Figs 1-2, para 23; 309/310 in Fig 3; para 24); and a memory clement including a programmable portion (Figs 1-3; para 4,21-24), the memory element including: a first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) coupled to the first electrode and having a first cross-section; a second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) coupled to the second electrode and having a second cross-section, the second portion including a material, at least a portion of the material configured to change between multiple phrases, at the interface between the first portion and the second portion inherently, wherein the programmable portion  is between the first and second portions (Figs 1-3, programmable portion is also at the interface between the first and second portions), the programmable portion includes a part of the first portion and a part of the second portion, the part of the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) directly contacts the part of the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24), the first portion includes a tapered part (as shown in Figs 1-3), the tapered part is included in the part of the first portion, and the programmable portion includes the tapered part, and wherein, the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) includes a first width (at the interface between the first portion and the second portion) adjacent the part of the second portion, the first width extending in a direction perpendicular to a direction between the first and second electrodes, and a second width (at a top portion/surface of the first portion 107,307) adjacent the first electrode (111/112 in Figs 1-2; 311/312 in Fig 3), the second width extending in the direction perpendicular to the direction between the first and second electrodes, and the first width is less than the second width (as shown in Figs 1-3); and the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) includes a third width (at a top portion/surface of the second portion 106,306) adjacent the part of the first portion, the third width extending in the direction perpendicular to the direction between the first and second electrodes, and a fourth width (at a bottom portion/surface of the second portion 106,306) adjacent the second electrode (109/110 in Figs 1-2; 309/310 in Fig 3), the fourth width extending in the direction perpendicular to the direction between the first and second electrodes, and the third width is equal to the fourth width (as shown in Fig 1 and also in Fig 11 after chemical mechanical polishing (CMP) the layer 105 at paragraph 25).  Re-claim 2, wherein the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) directly contacts the first electrode (111/112 in Figs 1-2; 311/312 in Fig 3).  Re-claim 3, wherein the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) directly contacts the second electrode (109/110 in Figs 1-2; 309/310 in Fig 3). Re-claim 4, wherein the first and second portions include a same material of chalcogenide phase change material 105 (para 25,23; Figs 4-10,1-3). Re-claim 5, wherein the material includes a chalcogenide material (para 25,23; Figs 4-10,1-3). Re-claim 8, wherein the programmable portion is configured to store information representing a single bit (paragraphs 4,21-22,23 for functioning as a single bit by switching between amorphous state and crystalline state). 
Re-claim 10, Burr teaches (at Figs 1-20; paragraphs 27) a memory device comprising: a first electrode (111/112 in Figs 1-2, para 23; 311/312 in Fig 3; para 24) and a second electrode (109/110 in Figs 1-2, para 23; 309/310 in Fig 3; para 24); and a memory clement including a programmable portion (Figs 1-3; para 4,21-24), the memory element including: a first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) coupled to the first electrode and having a first cross-section; a second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) coupled to the second electrode and having a second cross-section, the second portion including a material, at least a portion of the material configured to change between multiple phrases, at the interface between the first portion and the second portion inherently, wherein the programmable portion  is between the first and second portions (Figs 1-3, programmable portion is also at the interface between the first and second portions), the programmable portion includes a part of the first portion and a part of the second portion, the part of the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) directly contacts the part of the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24), the first portion includes a tapered part (as shown in Figs 1-3), the tapered part is included in the part of the first portion, and the programmable portion includes the tapered part, and wherein, the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) includes a first width (Figs 1-3 at the interface between the first portion and the second portion; and Figs 1-3 at the minimum width 116,316) adjacent the part of the second portion, the first width extending in a direction perpendicular to a direction between the first and second electrodes, and a second width (at a top portion/surface of the first portion 107,307) adjacent the first electrode (111/112 in Figs 1-2; 311/312 in Fig 3), the second width extending in the direction perpendicular to the direction between the first and second electrodes, and the first width is less than the second width (as shown in Figs 1-3); and the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) includes a third width (at a top portion/surface of the second portion 106,306; and at the interface between the first portion and second portion) adjacent the part of the first portion, the third width extending in the direction perpendicular to the direction between the first and second electrodes, and a fourth width (at a bottom portion/surface of the second portion 106,306) adjacent the second electrode (109/110 in Figs 1-2; 309/310 in Fig 3), the fourth width extending in the direction perpendicular to the direction between the first and second electrodes, and the third width is greater than the second width (Fig 2 having smaller second width due to the oxide layer 118 at sidewalls; Figs 14-15 after chemical mechanical polishing (CMP) the layer 105 at paragraph 26; and Fig 3 for the third width greater than second width).  Re-claim 11, wherein the fourth width (Figs 2,3 at the bottom portion/surface of the second portion 106,306) is greater than the second width (Figs 2-3 at the top portion/surface of the first portion 107,307).  Re-claim 12, wherein the programmable portion includes a compound of germanium, antimony, and tellurium (first 10 lines of paragraphs 23,25).

	Re-claims 1 and 10:  Goux (2008/0303014) evidently discloses (at Figure 3a, paragraphs 25-26,28) a first portion 6 coupled to a first electrode 7 and a second portion 14 coupled to a second contact electrode 5, the second portion 14 including a material, at least an active portion 11 (Fig 3a, paragraphs 26, 28) of the material configured to change between multiple phases (paragraph 2 for changing amorphous/crystalline states), wherein the active portion 11 is also extending into the second portion 14 but no longer in direct contact with the bottom electrode 5 (as shown in Fig 3a, paragraph 28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

 
Claims 6-7,9,13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burr (2006/0226409) with Goux (2008/0303014) taken with Happ et al (2007/0097739) and Phillip (2007/0096248).
Burr teaches (at Figs 1-20; paragraphs 27) the memory device, as applied to claims 1-5,8,10-12 and fully repeated herein; and Burr teaches, Re-claim 6 wherein the programmable portion has a first amorphous phase (paragraphs 4,21-24; Figs 1-3) corresponding to a first value of information stored in the memory clement (paragraphs 4,21-24; Figs 1-3); Re-claim 8, wherein the programmable portion is configured to store information representing a single bit (paragraphs 4,21-22,23 for functioning as a single bit by switching between amorphous state and crystalline state); and Re-claim 13, wherein the programmable portion has a first resistance (paragraphs 4,21-24; Figs 1-3) corresponding to a first value of information stored in the memory element.
	Re-claims 6-7,9,13-14: As described above, Burr already teaches wherein the programmable portion has a first amorphous phase (first resistance in claim 13) corresponding to a first value of information stored in the memory clement, but lacks mentioning a second amorphous phase (claims 6,14; or as a second resistance in claim 13) corresponding to a second value of information stored in the memory element, and a third amorphous phase for a third value (claim 7), wherein the programmable portion is configured to store information representing multiple bits (claim 9).
	However, Happ ‘739 teaches (at Figs 6-9,2-9; paragraphs 2-4,41-51,17-51) the memory device;  Re-claim 6, wherein the programmable portion has a first amorphous phase (paragraphs 28,40,19-22,2-4, where size of the phase change memory cell be optimized for multi-bit data storage) corresponding to a first value of information (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) stored in the memory clement, and a second amorphous phase (paragraphs 28,40,19-22,2-4; where different size of the phase change memory cell be optimized for multi-bit data storage corresponding to a second value of information (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) stored in the memory element;  Re-claim 7, wherein the programmable portion has a third amorphous phase (paragraphs 28,40,19-22,2-4, where size of the phase change memory cell be optimized for multi-bit data storage) corresponding to a third value (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) of information stored in the memory clement;  Re-claim 8 also, wherein the programmable portion (paragraphs 28,40,19-22) is configured to store information representing a single bit (e.g. “0” and "1" for a single bit of data;  paragraphs 19-22,28,40); and  Re-claim 9, wherein the programmable portion (paragraphs 28,40,19-22) is configured to store information representing multiple bits (e.g.  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data; para 19-22,28,40,2-4).  Phillip ‘248 teaches (at Figs 4-5; paragraphs 30,53-60) wherein the programmable portion (Figs 4-5) is configured to store information representing multiple bits (e.g.  “00”, “01”, “10”, and “11” for  two bits of data) by configuring the programmable portion of the memory element to store information representing multiple bits or a single bit by providing the programmable portion to has a first amorphous phase (or first resistance and based on size in the first amorphous phase, e.g. amorphous size 154 in Fig 4, para 54), the second amorphous phase (or second resistance and based on size in the second amorphous phase, e.g. amorphous size 156 in Fig 4, para 54), wherein the first, second and third amorphous phases correspond to the first, second and third values, respectively, of information stored in the memory element
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to make the memory device of Burr by configuring the programmable portion of the memory device to store information representing multiple bits, or a single bit, by providing the programmable portion to has a first amorphous phase (or first resistance and based on size in the first amorphous phase), the second amorphous phase (or second resistance and based on size in the second amorphous phase), and the third amorphous phase (or third resistance and based on size in the third amorphous phase), wherein the first, second and third amorphous phases correspond to the first, second and third values, respectively, of information stored in the memory element, as taught by Happ ‘739 and Phillip ‘248.  This is because of the desirability to configure the memory element to store information representing multiple bits of data, wherein the programmable portion of the memory element can be programmed to store data by utilizing sizes of the amorphous phases (or to have different resistances) of the phase change material.


Claims 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burr (2006/0226409) with Goux (2008/0303014) as an evident reference taken with Hsu (2007/0138595) and Happ (2006/0261321).
Re-claim 15, Burr teaches (at Figs 1-20; paragraphs 27) [a method of forming] a memory device comprising: forming a first electrode (111/112 in Figs 1-2, para 23; 311/312 in Fig 3; para 24) and forming a second electrode (109/110 in Figs 1-2, para 23; 309/310 in Fig 3; para 24); and forming a memory clement including a programmable portion (Figs 1-3; para 4,21-24), the memory element including: forming a first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) coupled to the first electrode and having a first cross-section; forming a second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) coupled to the second electrode and having a second cross-section, the second portion including a material, at least a portion of the material configured to change between multiple phrases, at the interface between the first portion and the second portion inherently, wherein the programmable portion  is between the first and second portions (Figs 1-3, programmable portion is also at the interface between the first and second portions), the programmable portion includes a part of the first portion and a part of the second portion, the part of the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) directly contacts the part of the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24), the first portion includes a tapered part (as shown in Figs 1-3), the tapered part is included in the part of the first portion, and the programmable portion includes the tapered part, and wherein, the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) includes a first width (Figs 1-3 at the interface between the first portion and the second portion; and Figs 1-3 at the minimum width 116,316) adjacent the part of the second portion, the first width extending in a direction perpendicular to a direction between the first and second electrodes, and a second width (at a top portion/surface of the first portion 107,307) adjacent the first electrode (111/112 in Figs 1-2; 311/312 in Fig 3), the second width extending in the direction perpendicular to the direction between the first and second electrodes, and the first width is less than the second width (as shown in Figs 1-3); and the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) includes a third width (at a top portion/surface of the second portion 106,306; and at the interface between the first portion and second portion) adjacent the part of the first portion, the third width extending in the direction perpendicular to the direction between the first and second electrodes, and a fourth width (at a bottom portion/surface of the second portion 106,306) adjacent the second electrode (109/110 in Figs 1-2; 309/310 in Fig 3), the fourth width extending in the direction perpendicular to the direction between the first and second electrodes, and the third width is greater than the first width (as shown in Figs 1-3,11-15 having smaller first width; and Fig 3 for the third width greater than the first width).  Re-claim 17, wherein forming the first portion includes: depositing a material 105 of (Fig 11; para 25 for a phase change material 105) and removing a portion of the material 105 to form the tapered part of the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24).  Re-claim 18, wherein forming the second portion includes: depositing a material (Fig 7, para 25 for a phase change material 105) and removing a portion of the material  to form the second portion 105 (Figs 1-2). Re-claim 19, wherein the first and second portions include a same material of chalcogenide phase change material 105 (para 25,23; Figs 4-10,1-3). Re-claim 20, wherein the material includes a chalcogenide material (para 25,23; Figs 4-10,1-3).
Re-claims 15-16:  Burr already teaches forming the first portion 107 including the tapered part after forming the second portion 106, where the tapered part of the first portion 107 is facing downward, and wherein the programmable portion including the tapered part is between the first and second portions.  Burr however lacks forming the tapered part of the first portion before forming the second portion (i.e. where the tapered portion of the first portion is facing upward).
However, Hsu teaches forming the memory element over the first electrode 210 by forming the first portion 230 (Figs 6-9; 13A-15C; para 62-73) including the tapered part first on the first electrode 210 by depositing a material over the first electrode and removing a portion of the material to form the tapered part of the first portion, wherein the tapered part of the first portion is facing upward, and then forming the second electrode 222/220 over the memory element.  Happ ‘321 alternatively teaches in Figure 19 (instead of having the first portion 114 with the tapered part facing downward as shown in Figure 18) forming the memory element over the first electrode 112 by forming the first portion 114 (Figs 19,18; Para 59-62) including the tapered part first on the first electrode 112 by depositing a material over the first electrode and removing a portion of the material to form the tapered part of the first portion, wherein the tapered part of the first portion 114 is facing upward (instead of downward shown in Figure 18), and then forming the second electrode 116 over the memory element.  Re-claim 15, Goux (2008/0303014) evidently discloses (at Figure 3a, paragraphs 25-26,28) a first portion 6 coupled to a first electrode 7 and a second portion 14 coupled to a second contact electrode 5, the second portion 14 including a material, at least an active portion 11 (Fig 3a, paragraphs 26, 28) of the material configured to change between multiple phases (paragraph 2 for changing amorphous/crystalline states), wherein the active portion 11 is also extending into the second portion 14 but no longer in direct contact with the bottom electrode 5 (as shown in Fig 3a, paragraph 28).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to make the memory device comprising the memory element comprising the first portion coupled to the first electrode, the second portion coupled to the second electrode with the programmable portion including the tapered part located between the first and second portions of Burr by forming the first portion having the tapered part over the first electrode first with the tapered part facing upward, as taught by Hsu and Happ ‘321, and then forming the second portion after the first portion including the tapered. This is because of the desirability to orient and rotate the memory element comprising the first portion including the tapered part facing upward by forming the tapered part of the first portion before forming the second portion, and because orientation and rotation of the tapered part of the first portion of the memory element is alternative and art recognized equivalent structure for substitution in forming the memory device. 


Response to Amendment  
 The terminal disclaimer filed on September 09, 20022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent Numbers 10,008,664 and 10,879,459 has been reviewed and accepted.  The terminal disclaimer has been recorded.


Applicant's Amendment filed September 09, 2022 and remarks thereof with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection

**  Regarding Happ (2007/0097739):   
Applicant mainly remarked (at 09/09/22 remark page 8) that  
…as described in paragraph 0044 of Happ…a portion 124 of the first phase-change material composition, in which the first phase-change material composition is “constant.  In contrast, amended claim 1 recites “the second portion including a material, at least a portion of the material configured to change between multiphases,”….
	
	In response, Applicant apparently alleges that since Happ discloses at paragraph [0044] that the phase-change material composition of the first portion 124 is constant, the first portion 124 (corresponding to the second portion as claimed) therefore does not include at least a portion of the material configured to change between multiple phases.
	The examiner respectfully disagreed.  The fact that Happ mentions the term “constant” does not mean the first portion 124 (or the second portion as claimed) not including at least a portion of the material configured to change between multiple phases (i.e. changing from an amorphous state to a crystalline state or from a crystalline state to an amorphous state).
	Contrary to Applicant’s above remarks, Happ also disclose (at paragraph 54, Fig 8) a phase-change memory cell that 
[0054] First portion 124 of phase-change material 134 includes a first phase-change material composition.  Second portion 128 of phase-change material 134 includes a second phase-change material composition, and third portion 126 of phase-change material 134 includes a third phase-change material composition.  The first, second, and third phase-change material compositions are constant…

	As can be seen, although all of the phase-change material compositions of the first portion, the second portion, and the third portion of the memory cell are constant, the memory cell still operates as the phase-change memory cell, in which at least a portion of the phase-change material is configured to change between multiple phases (i.e. changing from an amorphous state to a crystalline state or from a crystalline state to an amorphous state).
It is noted that, as disclosed at Figures 12-13 and paragraph 56 of the present invention, an intermediate material 1220 is provided between the first portion and the second in order to prevent amorphous region 1313 (Fig 13) from extending into first portion 1202.  
As similar to Figures 6-8 of the present application, in Happ at Figures 6, 7, 8 and 9 since there is not having any intermediate material formed between the first portion and the second portion at a constriction structure of the memory cell (Figs 6,7,8,9 of Happ), during set operation of the phase-change memory cell, a small amorphous region is also extended from the first portion into the second portion at the constriction structure inherently.  In other words, in Happ, at least a small portion of the material of the second portion at an interface between the first portion and the second portion is also changed to the amorphous region from a crystalline region (i.e. changing between multiple phases). 
	Furthermore, Happ discloses (at paragraph28) that “…Also, by adjusting the doping levels within each portion 124, 126, and 128 of phase-change material 134, phase-change memory cell 120a can be optimized for multi-bit data storage.  Accordingly, doping level within the second portion of the phase-change material can be adjusted in order to optimize for multi-bit data storage (i.e. change between multiple phases).

	
**  Regarding Burr (2006/0226409):  
Applicant mainly remarked (at 09/09/22 remark page 8) that  
…as described in paragraph 0023 of Burr…portion 106 is a “non-switching portion.  In contrast, amended claim 10 recites “the second portion including a material, at least a portion of the material configured to change between multiphases,”….
	
	In response, this is noted and found unconvincing.  As shown in Figures 6-8 of the present application, there is having a small amorphous portion extending from the first portion 501 into the second portion 502 at an interface between the first portion 501 and the second portion 502.  However, most of the second portion 502 is also a non-switching portion.  As can be seen in Figures 6-8, most of the programable portion (613 in Fig 6; 713 in Fig 7; 813 in Fig 8) is located in the first portion 501.
It is noted that, as disclosed at Figures 12-13 and paragraph 56 of the present invention, an intermediate material 1220 is provided between the first portion and the second in order to prevent amorphous region 1313 (Fig 13) from extending into first portion 1202.  
As similar to Figures 6-8 of the present application, in Burr at Figures 1-3 since there is not having any intermediate material formed between the first portion 107 and the second portion 106 at a constriction structure of in the memory cell (Figs 1, 2, and 3 of Burr), during set operation of the phase-change memory cell, a small amorphous region is also extended from the first portion 107 into the second portion 106 at the constriction structure inherently.  In other words, in Burr, at least a small portion of the material of the second portion at an interface (i.e. it is at a minimum width measurement 116 in Fig 1, paragraph 23) between the first portion 107 and the second portion 106 is also changed to the amorphous region from a crystalline region (i.e. changing between multiple phases).   

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822